DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to communication fled on 8/15/2022. Claim 10 has
been cancelled. Claims 1-9 and 11-16 are pending on this application.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 6, 9, 13, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martirosyan et al (US20180046187) in view of Buchmueller (US10178315).
Regarding claim 1, Martirosyan teaches a moving body (100 in fig. 1, 1390 in fig. 13) comprising: 
processing circuitry (1312 in fig. 13) configured to: 
collect an external image of the moving body from an external sensor (1334 in fig, 13, para. [0094]); 
collect information associated with an inner state of the moving body from an internal sensor (1326 and 1328 in fig. 13, para. [0108]-[0109]); 
determine whether or not to adopt the external image collected by the external sensor as a first image for estimating a position of the moving body (804b in fig. 8B, para. [0059]- [0060], [0063], generating control commands to dynamically adjust image capture of the subject 102 by the image capture device associated with the UAV 100 to satisfy a specified criterion related to a quality of the image capture); and 
estimate a position of the moving body by comparing the first image and a second image associated with a collection position of the first image (para. [0034], [0063], By comparing the captured image from two or more vantage points (e.g. at different time steps from an image capture device in motion), a system employing computer vision may calculate estimates for the relative position and/or orientation of the vehicle on which the image capture device is mounted (e.g. UAV 100);  dynamically adjust image capture of a subject (e.g. human subject 102) to satisfy a specified criterion related to a quality of image capture).

Martirosyan fails to explicitly teach determining whether or not to adopt the external image collected by the external sensor in reference to the information associated with the inner state of the moving body collected by the internal sensor.
However Buchmueller teaches determining whether or not to adopt an image collected by an sensor in reference to the information associated with an inner state of a moving body collected by an internal sensor (col. 11 lines 31-35 and col. 11 line 55 – col. 12 line 3, In some examples, the IMU may send times associated with the dead points to the camera, and the camera may pre-process the plurality of images, discarding discarding the images that do not correspond to dead points; In such examples, the computing system can receive the dead points and corresponding time windows from the IMU, and can compare the times associated with the plurality of images and/or pixels to the dead points. The computing system can store images and/or pixels with capture times associated with dead points, and can discard the other images).
Therefore taking the combined teachings of Martirosyan and Buchmueller as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the features of Buchmueller into the apparatus of Martirosyan. The motivation to combine Buchmueller and Martirosyan would be to capture underexposed images during periods of high frequency vibrations (col. 11 lines 18-20 of Buchmueller).


Regarding claim 3, the modified invention of Martirosyan teaches a moving body according, wherein the information associated with the inner state of the moving body is evaluation information associated with a movement of the moving body (para. [0108]-[0109] of Martirosyan).


Regarding claim 6, the modified invention of Martirosyan teaches a moving body wherein the evaluation information associated with the movement includes at least either of a velocity of the moving body, and an angular velocity of the moving body (1328 in fig. 13, para [0032], [0109] of Martirosyan, According to some embodiments an inertial measurement unit (IMU) may be used to determine relative position and/or orientation. An IMU is a device that measures a vehicle's angular velocity and linear acceleration).


Regarding claim 9, the modified invention of Martirosyan teaches a moving body wherein the second image is an image captured (para. [0022], [0063] of Martirosyan, dynamically adjust image capture to satisfy a specified criterion related to a quality of the image capture) when the evaluation information associated with the movement of the moving body (para. [0023], [0063] of Martirosyan, the motions (e.g. velocity, acceleration, etc.) of UAV 100 and one or more subjects through a physical environment may be estimated. Accordingly, any systems described herein for determining position and/or orientation may similarly be employed for estimating motion; estimating the motions of the UAV) is equal to or lower than a threshold (para. [0022], [0037] of Martirosyan,  As an illustrative example, consider an example criterion that states that while tracking and capturing images of a subject in motion, the UAV 100 is to always (or at least within a threshold tolerance) maintain a clear line of sight with the subject; By incorporating sensor data from an IMU (or accelerometer(s) or gyroscope(s)) associated with the camera to the tracked features of the image capture, estimations may be made for the position and/or orientation of the camera over time). It would be necessary for the orientation data obtained by the IMU to be within a threshold to maintain a line of sight.


	
Regarding claim 13, the modified invention of Martirosyan teaches a moving body wherein the second image is an image captured (para. [0022], [0063] of Martirosyan, dynamically adjust image capture to satisfy a specified criterion related to a quality of the image capture) when the evaluation information associated with the movement of the moving body (para. [0023], [0063] of Martirosyan, the motions (e.g. velocity, acceleration, etc.) of UAV 100 and one or more subjects through a physical environment may be estimated. Accordingly, any systems described herein for determining position and/or orientation may similarly be employed for estimating motion; estimating the motions of the UAV) is equal to or lower than a threshold (para. [0022], [0037] of Martirosyan,  As an illustrative example, consider an example criterion that states that while tracking and capturing images of a subject in motion, the UAV 100 is to always (or at least within a threshold tolerance) maintain a clear line of sight with the subject; By incorporating sensor data from an IMU (or accelerometer(s) or gyroscope(s)) associated with the camera to the tracked features of the image capture, estimations may be made for the position and/or orientation of the camera over time). It would be necessary for the orientation data obtained by the IMU to be within a threshold to maintain a line of sight.


	Regarding claim 16, the claim recites similar subject matter as claim 1 and is rejected for the same reasons as stated above.


Claims 2, 4, 7, 11, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martirosyan et al (US20180046187) and Buchmueller (US10178315) in view of Van Schoyck et al (US20190068962).
Regarding claim 2, the modified invention of Martirosyan teaches a comparing the first image and the second image collected at a same collection position (para. [0034] of Martirosyan, By comparing the captured image from two or more vantage points (e.g. at different time steps from an image capture device in motion). 

Martirosyan fails to teach wherein the processing circuitry is further configured to detect a part different from the second image in the first image as a defective part by comparing the first and second image. However Van Schoyck teaches detecting a part different from a second image in a first image as a defective part by comparing the first and second image (para. [0021], [0062], Based on the feature comparisons between images, the robotic vehicle processor may identify any regions in the captured image(s) that represent defects).
Therefore taking the combined teachings of Martirosyan and Buchmueller with Van Schoyck as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the features of Van Schoyck into the apparatus of Martirosyan and Buchmueller. The motivation to combine Van Schoyck, Buchmueller and Martirosyan would be to correct defects and ensure precision (para. [0064] of Van Schoyck).


Regarding claim 4, the modified invention of Martirosyan teaches a moving body according, wherein the information associated with the inner state of the moving body is evaluation information associated with a movement of the moving body (para. [0108]-[0109] of Martirosyan).


Regarding claim 7, the modified invention of Martirosyan teaches a moving body wherein the evaluation information associated with the movement includes at least either of a velocity of the moving body, and an angular velocity of the moving body (1328 in fig. 13, para [0032], [0109] of Martirosyan, According to some embodiments an inertial measurement unit (IMU) may be used to determine relative position and/or orientation. An IMU is a device that measures a vehicle's angular velocity and linear acceleration).


Regarding claim 11, the modified invention of Martirosyan teaches a moving body wherein the second image is an image captured (para. [0022], [0063] of Martirosyan, dynamically adjust image capture to satisfy a specified criterion related to a quality of the image capture) when the evaluation information associated with the movement of the moving body (para. [0023], [0063] of Martirosyan, the motions (e.g. velocity, acceleration, etc.) of UAV 100 and one or more subjects through a physical environment may be estimated. Accordingly, any systems described herein for determining position and/or orientation may similarly be employed for estimating motion; estimating the motions of the UAV) is equal to or lower than a threshold (para. [0022], [0037] of Martirosyan,  As an illustrative example, consider an example criterion that states that while tracking and capturing images of a subject in motion, the UAV 100 is to always (or at least within a threshold tolerance) maintain a clear line of sight with the subject; By incorporating sensor data from an IMU (or accelerometer(s) or gyroscope(s)) associated with the camera to the tracked features of the image capture, estimations may be made for the position and/or orientation of the camera over time). It would be necessary for the orientation data obtained by the IMU to be within a threshold to maintain a line of sight.


Regarding claim 14, the modified invention of Martirosyan teaches a moving body wherein the second image is an image captured (para. [0022], [0063] of Martirosyan, dynamically adjust image capture to satisfy a specified criterion related to a quality of the image capture) when the evaluation information associated with the movement of the moving body (para. [0023], [0063] of Martirosyan, the motions (e.g. velocity, acceleration, etc.) of UAV 100 and one or more subjects through a physical environment may be estimated. Accordingly, any systems described herein for determining position and/or orientation may similarly be employed for estimating motion; estimating the motions of the UAV) is equal to or lower than a threshold (para. [0022], [0037] of Martirosyan,  As an illustrative example, consider an example criterion that states that while tracking and capturing images of a subject in motion, the UAV 100 is to always (or at least within a threshold tolerance) maintain a clear line of sight with the subject; By incorporating sensor data from an IMU (or accelerometer(s) or gyroscope(s)) associated with the camera to the tracked features of the image capture, estimations may be made for the position and/or orientation of the camera over time). It would be necessary for the orientation data obtained by the IMU to be within a threshold to maintain a line of sight.


Claims 5, 8, 12, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martirosyan et al (US20180046187) and Buchmueller (US10178315) in view of Garin (US20120176492).
Regarding claim 5, the modified invention of Martirosyan teaches a moving body wherein the second image is associated with evaluation information associated with the movement of the moving body during collection (para. [0034] of Martirosyan, By comparing the captured image from two or more vantage points (e.g. at different time steps from an image capture device in motion), a system employing computer vision may calculate estimates for the relative position and/or orientation of the vehicle on which the image capture device is mounted) , 
the processing circuitry is configured to determine to adopt the external image collected at the external sensor as the first image based on certain criteria (804b in fig. 8B, para. [0059]- [0060], [0063] of Martirosyan, generating control commands to dynamically adjust image capture of the subject 102 by the image capture device associated with the UAV 100 to satisfy a specified criterion related to a quality of the image capture).

Martirosyan fails to teach the criteria for adopting the external image collected at the external sensor as the first image when a difference between the evaluation information associated with the movement of the moving body collected by the internal sensor when collecting the external image at the external sensor and the evaluation information for the movement of the moving body associated with the second image is small.
However Garin teaches determining a difference between evaluation information associated with the movement of a moving body collected by an internal sensor when collecting the external image at the external sensor and the evaluation information for the movement of the moving body associated with a second image (para. [0102], the processor 150 compares the angular acceleration based on the images with the angular acceleration from the gyrometer measurements. The processor 150 may then compute a ratio of these two accelerations. For example, the ratio may be k=(gyrometer angular acceleration/image angular acceleration), where k is a gyrometer scaling factor). A different ratio k would be caused by a difference in the angular acceleration between the gyrometer and the image. It would be obvious to use an image which leads to a ratio of 1 to have no errors (para. [0102]). 
Therefore taking the combined teachings of Martirosyan and Buchmueller with Garin as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the features of Garin into the apparatus of Martirosyan and Buchmueller. The motivation to combine Garin, Buchmueller and Martirosyan would be to reduce inherent sensor errors (para. [0005] of Garin).


Regarding claim 8, the modified invention of Martirosyan teaches a moving body wherein the evaluation information associated with the movement includes at least either of a velocity of the moving body, and an angular velocity of the moving body (1328 in fig. 13, para [0032], [0109] of Martirosyan, According to some embodiments an inertial measurement unit (IMU) may be used to determine relative position and/or orientation. An IMU is a device that measures a vehicle's angular velocity and linear acceleration).


Regarding claim 12, the modified invention of Martirosyan teaches a moving body wherein the second image is an image captured (para. [0022], [0063] of Martirosyan, dynamically adjust image capture to satisfy a specified criterion related to a quality of the image capture) when the evaluation information associated with the movement of the moving body (para. [0023], [0063] of Martirosyan, the motions (e.g. velocity, acceleration, etc.) of UAV 100 and one or more subjects through a physical environment may be estimated. Accordingly, any systems described herein for determining position and/or orientation may similarly be employed for estimating motion; estimating the motions of the UAV) is equal to or lower than a threshold (para. [0022], [0037] of Martirosyan,  As an illustrative example, consider an example criterion that states that while tracking and capturing images of a subject in motion, the UAV 100 is to always (or at least within a threshold tolerance) maintain a clear line of sight with the subject; By incorporating sensor data from an IMU (or accelerometer(s) or gyroscope(s)) associated with the camera to the tracked features of the image capture, estimations may be made for the position and/or orientation of the camera over time). It would be necessary for the orientation data obtained by the IMU to be within a threshold to maintain a line of sight.


Regarding claim 15, the modified invention of Martirosyan teaches a moving body wherein the second image is an image captured (para. [0022], [0063] of Martirosyan, dynamically adjust image capture to satisfy a specified criterion related to a quality of the image capture) when the evaluation information associated with the movement of the moving body (para. [0023], [0063] of Martirosyan, the motions (e.g. velocity, acceleration, etc.) of UAV 100 and one or more subjects through a physical environment may be estimated. Accordingly, any systems described herein for determining position and/or orientation may similarly be employed for estimating motion; estimating the motions of the UAV) is equal to or lower than a threshold (para. [0022], [0037] of Martirosyan,  As an illustrative example, consider an example criterion that states that while tracking and capturing images of a subject in motion, the UAV 100 is to always (or at least within a threshold tolerance) maintain a clear line of sight with the subject; By incorporating sensor data from an IMU (or accelerometer(s) or gyroscope(s)) associated with the camera to the tracked features of the image capture, estimations may be made for the position and/or orientation of the camera over time). It would be necessary for the orientation data obtained by the IMU to be within a threshold to maintain a line of sight.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON VIET Q NGUYEN whose telephone number is (571)270-1185. The examiner can normally be reached Mon-Fri 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON VIET Q NGUYEN/Primary Examiner, Art Unit 2663